PER CURIAM.
Exercising the power granted to it by chapter 125, Florida Statutes (1977), and implemented by Home Rule Ordinance No. 78-9, Lee County authorized $18,000,000 Capital Bonds, Series 1978, to be issued for road construction and any additional capital projects hereafter constructed or acquired. Appellant Doane challenges the validation of these bonds on several grounds. We have jurisdiction pursuant to article V, section 3(b)(2), Florida Constitution.
*853Our responsibility in bond validation proceedings is to determine whether the issuing body has the power to act and whether it exercised that power in accordance with the law. Town of Medley v. State, 162 So.2d 257 (Fla.1964). We have reviewed each of the issues raised by the appellant, Doane, and find them to be without merit. Speer v. Olson, 367 So.2d 207 (Fla.1978); State v. Alachua County, 335 So.2d 554 (Fla.1976); State v. Manatee County Port Authority, 171 So.2d 169 (Fla.1965). The circuit court correctly held that Lee County lawfully exercised its power to issue these bonds. Accordingly, the decision of that court is affirmed.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.